                 Case 2:19-cv-00603-DB Document 19 Filed 01/07/21 Page 1 of 3


 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
                                      UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8
 9   DERECK S. LEE,                                               No. 2:19-cv-0603 DB
10                     Plaintiff,
11   vs.                                                          STIPULATION AND ORDER FOR THE
     ANDREW SAUL,                                                 AWARD OF ATTORNEY FEES
12
                                                                  PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,                             TO JUSTICE ACT, 28 U.S.C. § 2412(d),
13
                                                                  AND COSTS PURSUANT TO 28 U.S.C. §
14                                                                1920
                       Defendant
15
16
17
18           IT IS HEREBY STIPULATED by and between the parties through their undersigned

19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of SEVEN-THOUSAND TWO-HUNDRED SIXTY-EIGHT dollars
21
     ($7,268.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and FOUR-
22
23   HUNDRED dollars ($400.00) in costs under 28 U.S.C. § 1920. This amount represents

24   compensation for all legal services rendered on behalf of Plaintiff, to date, by counsel in
25   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
26
             After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
27
     will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
28

                                  STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d) and Costs Pursuant to 28 U.S.C. § 1920
     2:19-cv-00603-DB                                                                                                   Page 1
                 Case 2:19-cv-00603-DB Document 19 Filed 01/07/21 Page 2 of 3


 1   attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
 2   assignment will depend on whether the fees and expenses are subject to any offset allowed under
 3
     the United States Department of the Treasury's Offset Program. After the order for EAJA fees
 4
     and expenses is entered, the government will determine whether they are subject to any offset.
 5
 6   Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury

 7   determines that Plaintiff does not owe a federal debt, then the government shall cause the
 8
     payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the
 9
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
10
             This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
11
12   attorney fees and expenses, and does not constitute an admission of liability on the part of

13   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
14
     from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
15
     EAJA attorney fees and expenses in connection with this action.
16
             This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
17
18   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.

19                                                         Respectfully submitted,
20
     Dated: December 18, 2020                              /s/ Shellie Lott
21                                                         SHELLIE LOTT
                                                           Attorney for Plaintiff
22
23
                                                           McGREGOR W. SCOTT
                                                           United States Attorney
24                                                         DEBORAH L. STACHEL
                                                           Regional Chief Counsel, Region IX
25
26   Dated: December 18, 2020                               /s/ Ellinor Coder
                                                           (As authorized via email on 12/18/20)
27                                                         ELLINOR R. CODER
                                                           Special Assistant United States Attorney
28

                                  STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d) and Costs Pursuant to 28 U.S.C. § 1920
     2:19-cv-00603-DB                                                                                                   Page 2
                 Case 2:19-cv-00603-DB Document 19 Filed 01/07/21 Page 3 of 3


 1
                                                ORDER
 2   Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3   DATED: January 6, 2021                                 /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d) and Costs Pursuant to 28 U.S.C. § 1920
     2:19-cv-00603-DB                                                                                                   Page 3
